FILED
                            NOT FOR PUBLICATION                               DEC 11 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FRANK DELGADO,                                   No. 11-16301

              Plaintiff - Appellant,             D.C. No. 1:09-cv-01819-GSA

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Gary S. Austin, Magistrate Judge, Presiding

                           Submitted December 7, 2012 **
                             San Francisco, California

Before: SILVERMAN, GOULD, and CHRISTEN, Circuit Judges.

       Frank Delgado appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits under Title II of the Social Security Act. Delgado alleged disability from

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
post-traumatic stress disorder. At Step 2, the ALJ determined that Delgado’s

medically determinable impairments were not severe. Delgado challenges this

finding and the ALJ’s treatment of evidence. We conclude that substantial

evidence does not support the ALJ’s determination that Delgado’s impairments

were not severe and his case could be resolved at Step 2, and instead conclude that

the evidence established that Delgado has a severe mental impairment. We reverse

and remand the case for the requisite Step-3 analysis.

      “[T]he step-two inquiry is a de minimis screening device to dispose of

groundless claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). An

impairment or combination of impairments can be found “not severe” only if the

evidence establishes a slight abnormality that has “no more than a minimal effect

on an individuals [sic] ability to work.” Id. at 1290.

      In his findings of fact, the ALJ discussed the opinion of Dr Manzano,

Delgado’s treating physician, that Delgado’s “ability to make occupational,

performance, and personal/social adjustments are fair to poor.” Also, Dr. Manzano

noted that Delgado “can maintain concentration and attention for at least two hour

increments except during times of stress.” Based on this evidence accepted by the

ALJ in his findings of fact, we conclude that Delgado has met his burden of

showing severe impairment under Step 2’s de minimis standard. See Smolen, 80


                                           2
F.3d at 1290. After finding the impairment “severe,” the ALJ should have moved

to the next step in the five-step process. See Edlund v. Massanari, 253 F.3d 1152,

1160 (9th Cir. 2001) (citing SSR 96-3p, 1996 WL 374181 (July 2, 1996)).

      We reverse and remand and instruct the ALJ to continue to Step 3. Because

the ALJ will have the opportunity to further develop the record on remand, we do

not address Delgado’s other evidentiary arguments. We also express no view on

whether Delgado will be able to meet his burden at Steps 3, 4, and 5. See Webb v.

Barnhart, 433 F.3d 683, 688 (9th Cir. 2005).

      REVERSED and REMANDED.




                                         3